      Case 2:19-cv-00400 Document 19 Filed on 09/30/20 in TXSD Page 1 of 3
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                               September 30, 2020
                          UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

MARK ANTHONY SANCHEZ,                        §
                                             §
         Petitioner,                         §
VS.                                          § CIVIL ACTION NO. 2:19-CV-400
                                             §
WARDEN MELISSA RIOS,                         §
                                             §
         Respondent.                         §

       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       On August 12, 2020, United States Magistrate Judge Julie K. Hampton issued her

Memorandum and Recommendation, recommending that Respondent’s construed motion

for summary judgment be granted, and the § 2241 petition be dismissed for lack of

jurisdiction.   (M&R, D.E. 17).     The parties were provided proper notice of, and

opportunity to object to, the Magistrate Judge’s Memorandum and Recommendation.

FED. R. CIV. P. 72(b); 28 U.S.C. § 636(b)(1); General Order No. 2002-13. No objections

have been timely filed.

       When no timely objection to a magistrate judge’s memorandum and

recommendation is filed, the district court need only satisfy itself that there is no clear

error on the face of the record and accept the magistrate judge’s memorandum and

recommendation. Guillory v. PPG Industries, Inc., 434 F.3d 303, 308 (5th Cir. 2005)

(citing Douglass v. United Services Auto Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996)).




1/3
      Case 2:19-cv-00400 Document 19 Filed on 09/30/20 in TXSD Page 2 of 3




       In the M&R, the Magistrate Judge construes Respondent’s filing as a motion for

summary judgment—for the first time—and considers Respondent’s evidence in

recommending that the motion be granted. According to Federal Rule of Civil Procedure

12(d), “If, on a motion under Rule 12(b)(6) or 12(c), matters outside the pleadings are

presented to and not excluded by the court, the motion must be treated as one for

summary judgment under Rule 56. All parties must be given a reasonable opportunity to

present all the material that is pertinent to the motion.” (emphasis added).

       The Fifth Circuit has held that the notice requirement may be met by constructive

notice, apparent when evidence is submitted with the motion, making it susceptible to

conversion to a Rule 56 motion. And the requirement of time to respond with evidence is

met if it is consistent with that afforded to respond to a summary judgment motion.

Isquith for & on Behalf of Isquith v. Middle S. Utilities, Inc., 847 F.2d 186, 196 (5th Cir.

1988). Petitioner had such constructive notice. In addition, the M&R provided actual

notice. This Court has afforded Petitioner more than the 21 days ordinarily provided in

Local Rule 7 to respond to the motion as a summary judgment motion or to object on any

basis related to notice and opportunity to submit evidence. Petitioner has failed to offer

evidence or object on the basis of any difficulty in doing so. For this reason, the Court

deems the conversion to Rule 56 appropriate.

       Having reviewed the findings of fact and conclusions of law set forth in the

Magistrate Judge’s M&R (D.E. 17), and all other relevant documents in the record, and

finding no clear error, the Court ADOPTS as its own the findings and conclusions of the


2/3
      Case 2:19-cv-00400 Document 19 Filed on 09/30/20 in TXSD Page 3 of 3




Magistrate Judge. Accordingly, the construed motion for summary judgment (D.E. 14) is

GRANTED and this action is DISMISSED for lack of jurisdiction.

       ORDERED this 30th day of September, 2020.

                                          ___________________________________
                                          NELVA GONZALES RAMOS
                                          UNITED STATES DISTRICT JUDGE




3/3
